Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-2 and 4 objected to because of the following informalities:  
Claim 1 recites "the pedestal" and “the object” in the fourth limitation.  
Claim 2 recites “the area of interest”.
Claim 4 recites “the external interface” in the last limitation.
There is insufficient antecedent basis for these words in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the limitation “high resolution encoders.”  It is unclear what applicant means by said limitation.  Specification as-originally filed does not explain the meaning of said limitation. For purpose of examination, the Examiner interpreted said limitation as XYZ motors that precisely direct the imaging device to a precise location.

Allowable Subject Matter
5.	Claims 4-5 are allowed.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomiyama et al. (US 5,583,641) hereinafter “Tomiyama” in view of English Machine Translation of SHO (JP 2009071051 A) in further view of Tsukahara et al. (US 5,298,989) hereinafter “Tsukahara”.
As per claim 1, Tomiyama discloses apparatus for inspecting Z height and profile of bonded wires on multi stacked dies or like article (fig. 5; Abstract), comprising:
an imaging device mounted on a means capable of moving in the X, Y & Z axis (fig. 5; col. 1 lines 25-30, The optical system 12 to which the illuminating means 11 and the imaging device 14 are mounted is disposed on a supporting block 16 which is fastened to the surface of an XY table 15. The optical system 12 is moveable up and down by a Z-axis motor 17; col. 1 lines 53-60, the XY table 15 shown in FIG. 5 is driven so that the optical system 12 is positioned, as seen in FIG. 6(a), on a vertical line A which passes through the XY coordinates of the wire 5 that is to be detected. Then, the Z-axis motor 17 is driven so that the optical system 12 is raised or lowered; see also col. 3 line 60- col. 4 line 5) coupled with high resolution encoders (X-axis, Y-axis and Z-axis motors shown in figs. 1 and 5), to capture images of focussed points on bonding wires and their respective X, Y & Z positions, at different planes (see fig. 3(a) and 5); 
the imaging device optically coupled with a lens having a pre-determined focal depth (figs. 5 and 6(a); an optical system 12, which includes lenses and prisms taught in col. 1 lines 20-25; focal point A0 disclosed in col. 1 lines 60-65); illuminating means having a pre-determined angle (illumination means 11 as taught in col. 1 lines 31-45) to enable image capture of illuminated bonded wires to eliminate image noise of closely placed bonded wires (intended use statement); 
However, Tomiyama does not explicitly disclose a strobed illuminating means.
In the same field of endeavor, SHO discloses a strobed illuminating means (page 3 line 39- page 4 line 4, The bonding wire inspection apparatus of the present invention is preferably provided with a strobe light source that emits strobe light from above the subject. That is, when acquiring the shape of the bonding wire of the subject, strobe light is irradiated from above the subject, and imaging data is formed by a short exposure. Thereby, even if the stage is moved, it is possible to obtain imaging data with less blur. Therefore, the subject can be imaged while moving the stage, which contributes to shortening the examination time).
However, Tomiyama or SHO do not explicitly disclose a second illumination means mounted on the pedestal to illuminate the object under inspection to enable capturing of a backlit image.
In the same field of endeavor, Tsukahara discloses a second illumination means mounted on the pedestal to illuminate the object under inspection to enable capturing of a backlit image (fig. 13; col. 9 lines 24-26 and lines 39-43, a back illumination unit 102 for irradiating the inspection object 7 with an illumination light from back. It is obvious that the back illumination unit is mounted to a support so it can be fixed under the inspection object 7).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify Tomiyama’s inspection system in view of SHO, by using strobed illumination light, so that even if the stage is moved, it is possible to obtain imaging data with less blur, and in view of Tsukahara, by using a back illumination, in order to capture a backlit image, such as the lead frame 72 in fig. 8C of Tsukahara, for further inspection of the bonding wire.  
  As per claim 2, Tomiyama discloses a third illuminating means that creates a dark area behind the area of interest viewed by the imaging device (col. 1 lines 46-52, the low-angle illuminating device of the illuminating means 11 is controlled so that, as disclosed in the above-identified prior art, some of the LED's are switched off; and the detection is performed with the focal depth set at a shallow depth using the diaphragm means 13);
As per claim 3, Tomiyama and SHO discloses an apparatus of claim 1; however, Tomiyama or SHO do not explicitly disclose a liquid lens to enable high speed focussing, coupled to the image capturing device.
In the same field of endeavor, Tsukahara discloses a liquid lens to enable high speed focussing, coupled to the image capturing device (fig. 12; col. 8 line 61- col. 9 line 4, transparent liquid is supplied by pressure pump 60 into a transparent sealed or closed vessel 61 between the camera and the inspection object 7).  
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify Tomiyama’s inspection system in view of Tsukahara, by using a liquid lens, in order to vary the focal point.  
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2021/0097670; US 2020/0388046; US 2016/0254199; WO 2010090605; US 20050094865; JP 2004288708 A; US 6590670; TW 511208 B; US 5576828; JP H0883829 A; US 5583641; US 5298989; US 5293217; US 5243406; JP H05175310 A; JP H05175311 A; DE 4003983 C1; JP S63275129 A; JP S63243805 A; US 2021/0202432)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMED JEBARI/           Primary Examiner, Art Unit 2482